MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any
                                                                    Feb 21 2017, 8:48 am
court except for the purpose of establishing
the defense of res judicata, collateral                                 CLERK
                                                                    Indiana Supreme Court
estoppel, or the law of the case.                                      Court of Appeals
                                                                         and Tax Court




ATTORNEY FOR APPELLANT                                       ATTORNEYS FOR APPELLEE
Marianne Woolbert                                            Curtis T. Hill, Jr.
Anderson, Indiana                                            Attorney General of Indiana
                                                             Robert J. Henke
                                                             Majorie Newell
                                                             Deputy Attorneys General
                                                             Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

In the Matter of the Termination                             February 21, 2017
of the Parent-Child Relationship                             Court of Appeals Case No.
of T.S., Mother, J.D.W., Father,1                            48A02-1606-JT-1496
and J.W., Minor Child,                                       Appeal from the
T.S.,                                                        Madison Circuit Court
                                                             The Honorable
Appellant-Respondent,
                                                             G. George Pancol, Judge
         v.                                                  Trial Court Cause No.
                                                             48C02-1508-JT-61
Indiana Department of Child
Services,




1
  Father does not participate in this appeal; however, according to Indiana Appellate Rule 17(A), a party of
record in the trial court shall be a party on appeal.

Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017           Page 1 of 22
      Appellee-Petitioner.




      Kirsch, Judge.


[1]   T.S. (“Mother”) appeals the juvenile court’s order terminating her parental

      rights to her child, J.W. (“Child”). On appeal, Mother raises the following

      restated issue: whether the judgment terminating Mother’s parental rights was

      clearly erroneous because it was based on insufficient evidence.


[2]   We affirm.


                                   Facts and Procedural History2
[3]   Mother and J.D.W (“Father”) are the biological parents of Child, born June 6,

      2004. Mother placed Child in the care of Father and Father’s girlfriend

      sometime after December 25, 2013. A few days later, on New Year’s Eve,

      Father checked himself into a rehabilitation center for alcoholism, leaving Child

      in the girlfriend’s care. On January 4, 2014, the girlfriend kicked Child out of




      2
       The juvenile court also terminated Child’s father’s parental rights; however, the father does not appeal.
      Here, we set forth only the facts pertinent to the termination of Mother’s parental rights.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017            Page 2 of 22
      the home, saying that she no longer wanted to care for Child. DCS Ex. N at 2.

      The police became involved and contacted Mother, who said that she could not

      at that time care for Child. Accordingly, DCS took Child into its custody.


[4]   On January 8, 2014, DCS filed a petition alleging that Child was a child in need

      of services (“CHINS”). When Mother did not appear at the initial hearing, the

      CHINS court continued the hearing to January 22, 2014. At that time, Mother

      again failed to appear, and the CHINS court entered a default order finding

      Child to be a CHINS. At the February 2014 dispositional hearing, the CHINS

      court set aside the default judgment and, over DCS’s objection, allowed Mother

      to enter a general admission. The CHINS court then ordered Mother to

      participate in and follow the recommended services, including, individual

      counseling, parent evaluation, and substance abuse evaluation. The CHINS

      court also ordered Mother to have supervised visitation with Child. At the July

      2014 review hearing, the CHINS court found that Mother had not complied

      with Child’s case plan, had continued to test positive for illegal substances, and

      had failed to enhance her ability to fulfill parental obligations.


[5]   About a year later, on July 23, 2015, the CHINS court ordered Child’s

      permanency plan changed from reunification to adoption. By August 2015, the

      CHINS court had suspended Mother’s visitation and most of her services. That

      same month, DCS filed its petition to terminate Mother’s parental rights to

      Child. At a review hearing, the juvenile court set the matter for a December

      2015 fact-finding hearing, which was rescheduled to February 2016 on



      Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 3 of 22
      Mother’s motion. Ultimately, the fact-finding hearing was held on February

      23, 2016 and continued on May 16, 2016.


[6]   During the course of the proceedings, Child was placed in her first foster home

      in February 2014, where she remained until June 2014, at which time her foster

      parents reported that they could no longer care for Child because she was

      physically and verbally aggressive, and she could not get along with another

      child in the home. In June 2014, Child was placed in a second foster home,

      where she remained until December 2015. In December 2015, Child’s

      behavior, again, resulted in Child being removed from the home, and when

      Child threatened she was going to harm herself, she was admitted to the

      hospital. After Child left the hospital, she was placed in a third foster home.

      Child lived in the third foster home for only a few days until her behavior

      caused her to be placed in a treatment facility; Child still lived in the treatment

      facility at the time of the February 23, 2016 evidentiary hearing. On February

      29, 2016, Child left the treatment facility and was placed in the fourth foster

      home, where she resided at the time of the May, 16, 2016 hearing.


[7]   A total of seven witnesses testified at the two-day evidentiary hearing.3 On the

      first day of the hearing, Michelline Gaddis (“Gaddis”), a home-based therapist

      with Youth Service Bureau, testified that she began working with Child around

      December 2014, when Child was approximately ten years old. Gaddis met



      3
       We note that Mother arrived late at first day of the hearing held, on February 23, 2016, and did not appear
      at the second day of the hearing, held on May 16, 2016.

      Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017          Page 4 of 22
      with Child on a weekly basis, but she never met Mother. Tr. at 15, 33. Tests

      revealed that Child suffered from post-traumatic stress disorder. Id. at 18.

      Accordingly, Gaddis determined that Child would benefit from “a trauma focus

      CBT approach,” which was a twelve-week program, “working through a

      workbook, . . . identifying emotions and those emotional triggers that go along

      with trauma.” Id. at 16. Child had a “broken relationship” with Mother,

      which manifested itself in Child’s aggression and feelings of abandonment. Id.

      at 17-18. Gaddis testified that Child completed the program and made great

      strides toward identifying emotions and their impact on her behavior, thereby,

      allowing her to manage her behavior. Id. at 17. Right after completing the

      program, Child “was in a really good place” and had “a toolbox . . . of coping

      skills.” Id. at 19. However, Child was still visiting with Mother, which made

      Child uncertain about her future and “frustrated about the whole situation of

      not knowing what comes next for her.” Id. at 22-23. The visits also made

      Child susceptible to emotional triggers, which in turn resulted in Child being

      physically and verbally aggressive at school and at home. One evening, Child

      was in “a high state of agitation” and was pacing and ripping up paper. Id. at

      23. That night, Child’s behavior escalated to the point where she threatened

      and choked her second foster mother. Id. at 22, 23.


[8]   Gaddis testified that Child had been through complex trauma, having witnessed

      violence while living with Mother. Id. at 24, 25. Additionally, individuals

      came in and out of her life, which created “a lot of fear of the unknown[,] of

      unknown people.” Id. at 26. Based on Child’s escalating bad behavior, and

      Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 5 of 22
      because that behavior was affecting Child’s “daily functioning,” Gaddis

      recommended that visitation with Mother be suspended. Id. at 28. Gaddis

      stated that Child was “a bit calmer” after visitation with Mother was

      suspended; however, Child was still aware of timelines and “where things were

      in the Court setting.” Id. at 29. Gaddis testified that Child needed “security

      and consistency,” and it was in Child’s best interest to “move on[,] . . . she

      needs somebody to care for her.” Id. at 32.


[9]   At the second day of the fact-finding hearing, Paula Scott (“FCM Scott”), a

      DCS permanency family case manager, testified that Child was in her fourth,

      and current, foster home, she was “doing very well” in her new placement, and

      she was coming “out of her shell.” Id. at 49. During FCM Scott’s visits, Child,

      initially, had been shy and would not speak for herself; now Child was “more

      than willing to have a conversation.” Id. FCM Scott testified that Child now

      carries on like a typical eleven-year-old girl, playing softball and doing well in

      school. Id. As part of the CHINS dispositional order, Mother was ordered to

      participate in individual and family counseling, complete parenting and

      substance abuse evaluations, and take part in supervised visitation with Child.

      Id. at 56. FCM Scott stated that Mother’s visitation with Child had been at the

      home, but was moved after incidents where neighbors came to the house

      “highly intoxicated” and others were present during visitation without

      authorization. Id. at 65. When told that these interruptions were inappropriate,

      Mother always responded, that she “couldn’t keep people away.” Id. FCM

      Scott testified that, “it was always one excuse after another” as to why Mother

      Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 6 of 22
       could not make her visits. Id. at 66. Mother’s visitation was suspended in July

       2015 because she was not compliant with the visitation rules, she cancelled or

       “no-showed” some of the visits, and Child asked to no longer visit with Mother.

       Id. at 63-64. Mother had not seen Child since visitations were suspended. Id. at

       69. Although Mother called a few times to say she wanted to reestablish visits

       or phone calls with Child, FCM Scott testified that, “as with most things with

       [Mother,] it’s always discussion and it’s never put into action.” Id. at 67. FCM

       Scott testified that during the CHINS and termination proceedings, Mother had

       been unable to keep consistent housing for herself. Id. at 68.


[10]   FCM Scott testified that Mother had taken about twenty-five random drug

       screens since January 2014, nineteen of which were positive, showing the

       presence of substances such as amphetamine, methamphetamine, ephedrine,

       THC, and cocaine. Id. FCM Scott testified that Mother complied with none of

       the service recommendations, and communication with Mother was sporadic

       because providers “always [had] to leave voice mails.” Id. at 78-79. FCM Scott

       stated that the permanency plan for Child was adoption, and Child had made

       progress toward that goal by “making herself responsible for her own actions

       and her own behaviors” and the consequences therefrom. Id. at 80. FCM

       Scott, who had last seen Child in late April 2016, stated, “[F]rom everything

       that I’m hearing and seeing so far she is doing very well.” Id. at 81.


[11]   Barbara Baumgartner (“Baumgartner”), a therapist with Meridian Health

       Services, had worked with Child since March 2016. She testified that Child had

       experienced significant trauma while living with Mother and, as a result, was

       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 7 of 22
       closed off and had trust issues. Tr. at 91. Baumgartner indicated that therapy

       was going well and that Child “knows she needs to deal with the issues she is

       facing.” Id. at 93. One aspect of the therapy encourages Child to build her self-

       esteem so that she can talk about the emotional issues of her past. Id. at 94.

       Baumgartner described that in the prior two months Child had improved in

       matters of trust and emotional openness. Id. at 95. Baumgartner opined that

       Child needs to be involved and given support, especially since further delving

       into Child’s past will “trigger” challenging behavior. Id. at 96, 98. The current

       foster mother is supportive and comes to most of the therapy sessions. Id. at 98.

       Baumgartner stated that Child was progressing well in her current foster home,

       and the family, who has one other child (“E.”), includes Child in family

       activities and vacations. Id. at 96. Child is learning and adjusting to a “sibling

       type of competitive experience.” Id. Baumgartner stated that predictability is

       “monumental” for any child that has suffered the kind of trauma suffered by

       Child, and it is also important for Child to have consistency, continuation, and

       structure. Id. at 99-100. It was Baumgartner’s belief that the foster family

       provides those things for Child. Id. at 98-100. Further, Baumgartner stated that

       Child has only spoken of Mother once, and that was to say that she did not

       want to see Mother. It was Baumgartner’s opinion that it would be detrimental

       for Child to resume visitation or have contact with Mother, concluding that it is

       in Child’s best interests to terminate Mother’s parental rights. Id. at 102.


[12]   Karen Royer (“Royer”), a therapist with Villages of Indiana, had been involved

       in the therapeutic visitation between Mother and Child since around August

       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 8 of 22
       2014. As such, she helped mediate the visits and trained Mother on parenting

       skills. Royer stated that she was scheduled to meet with Mother once a week,

       but Mother missed about one meeting a month. Royer testified that the

       locations of the meetings changed from homes to libraries to motels because

       Mother was “moving around from one place to another.” Tr. at 110-11. Royer

       helped Mother focus on positive things in her life, such as maintaining sobriety

       and developing judgment concerning who she could trust.4 Id. at 112. Main

       goals for Mother were to establish stability in her life, get a job, get a home, and

       try to reestablish positive relationships with family members. Id. Royer

       testified that, to date, Mother had made limited progress, and she lacked

       stability in both her housing and finances. Id. at 113-14. Royer stated that

       Mother was usually late for her visits with Child and that Child asked that the

       visits stop, knowing that Mother’s parental rights might be terminated. Id. at

       116-17. When asked whether Mother’s parental rights should be terminated,

       Royer stated that it is in Child’s best interest to stay in foster placement, mostly

       because of Mother’s lack of stability in her life and her history of not being able

       to parent a child that has severe behavioral problems. Id. at 119-20.


[13]   Cory McCoy (“FCM McCoy”), a permanency family case manager for DCS,

       had worked with Mother, since January 2016, in a CHINS case involving

       Mother and her sixteen-year-old child (“C.”). The allegations against Mother,




       4
           In the past, one of Mother’s friends stole her clothes, and another stole her dog. Tr. at 113.


       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017              Page 9 of 22
       which were later substantiated, indicated that Mother and C. were homeless,

       and Mother was abusing substances. A follow-up report stated that Mother and

       C. had gotten into a fight, and Mother had broken C.’s hand. Id. at 124. C.

       was removed from Mother’s care and placed in “kinship placement,” a home

       where Mother and C. had previously lived. Id. at 128. There, C. sustained

       third degree burns caused by sulfuric acid that she had been using to make

       methamphetamine. Id. at 127. As part of services, Mother was ordered to take

       drug screens. The most recent drug screen was conducted on April 8, 2016,

       about one month before the termination hearing, and indicated a positive result

       for the presence of methamphetamine and marijuana. Id. at 126.


[14]   Delisa Strange (“Strange”), the current foster mother, testified that Child was

       placed in her home in February 2016 and that Child lived with Strange, her

       husband, and their son, E., who the parents had adopted after he was their

       foster child. The family lives in a four-bedroom house with three dogs, and

       Child has her own room. Strange, who testified that she did not work outside

       the home, stated that Child was doing extremely well at the home, completes

       required chores, and complies with house rules. Id. at 131. Child also does

       well in school and plays softball two times a week, and Strange had not

       received any negative reports from school. Child is easy to get along with,

       friendly, respectful, and well-mannered in public. Strange stated that Child is

       “just a sweet kid[],” and although “we still have our quirks,” “we all seem to be

       getting along pretty well.” Id. at 131. Strange indicated that Child was going to

       accompany the family on vacations to Virginia Beach and outings to French


       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 10 of 22
       Lick and the Daytona Air Museum. Id. at 132. Strange reported that, with the

       help of Baumgartner’s therapy, Child and E. have learned that they both have a

       spot in the home and that no one is being pushed out. Id. at 33. Strange has

       helped Child with her reading, takes Child and E. to the library, and is

       encouraging Child to meet her parenting goals. Id. at 134. Child has expressed

       to Strange that she loves the family and wants to stay in the home, but she

       understands that, since she has lived in the home for only a few months, things

       will be taken day to day, and adoption will be discussed when it is time. Id. at

       137.


[15]   Nellie Elsten, Child’s court appointed special advocate (“the CASA”), was

       appointed in September 2015. The CASA, who visited with Child once a

       month, testified that she last had contact with Child in April 2016. Id. at 141.

       Prior to placement with the Strange family, Child was shy, and her voice was

       very soft for the first half hour of the CASA’s visit. In the current foster home,

       Child is “a very different child”; she is outgoing and talkative, speaks for

       herself, and is cheerful. Id. at 142. The CASA testified that it is in Child’s best

       interests that Mother’s parental rights be terminated to allow Child to be placed

       for adoption. Id.


[16]   At the close of the fact-finding hearing, the juvenile court found that DCS had

       met its burden of proof, and it granted DCS’s request to terminate Mother’s

       parental rights. Id. at 143. On June 8, 2016, the juvenile court entered its order

       terminating Mother’s parental rights. Mother now appeals.



       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 11 of 22
                                      Discussion and Decision
[17]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re J.W., Jr., 27 N.E.3d 1185, 1187-88 (Ind. Ct. App. 2015), trans. denied.

       “However, a trial court must subordinate the interests of the parents to those of

       the child when evaluating the circumstances surrounding a termination.” Id. at

       1188. Termination of a parent-child relationship is proper where a child’s

       emotional and physical development is threatened. Id. “Although the right to

       raise one’s own child should not be terminated solely because there is a better

       home available for the child, parental rights may be terminated when a parent is

       unable or unwilling to meet his or her parental responsibilities.” Id.


[18]   Before an involuntary termination of parental rights may occur, DCS is

       required to allege and prove, among other things:


               (A) that one (1) of the following is true:


               (i) The child has been removed from the parent for at least six (6)
               months under a dispositional decree[;]


               ....


               (B) that one (1) of the following is true:


               (i) There is a reasonable probability that the conditions that
               resulted in the child’s removal or the reasons for placement
               outside the home of the parents will not be remedied.


       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 12 of 22
               (ii) There is a reasonable probability that the continuation of the
               parent-child relationship poses a threat to the well-being of the
               child.


               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;


               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       Ind. Code § 31-35-2-4(b)(2). DCS’s burden of proof for establishing these

       allegations in termination cases is one of clear and convincing evidence. K.T.K.

       v. Ind. Dep’t of Child Servs., 989 N.E.2d 1225, 1230 (Ind. 2013). If the court finds

       that the allegations in a petition described in section 4 of this chapter are true,

       the court shall terminate the parent-child relationship. Ind. Code § 31-35-2-8(a).


[19]   When reviewing a termination of parental rights issue, our court will not

       reweigh the evidence or judge the credibility of the witnesses. In re R.S., 56
N.E.3d 625, 628 (Ind. 2016). We consider “only the evidence and any

       reasonable inferences therefrom that support the judgment,” and give “‘due

       regard’ to the trial court’s opportunity to judge the credibility of the witnesses

       firsthand.” K.T.K., 989 N.E.2d at 1229. Here, in terminating Mother’s

       parental rights to Child, the juvenile court entered specific findings and

       conclusions. When a trial court’s judgment contains specific findings of fact

       and conclusions thereon, we apply a two-tiered standard of review. In re R.S.,
56 N.E.3d at 628. First, we determine whether the evidence supports the
       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 13 of 22
       findings, and second, we determine whether the findings support the judgment.

       Id. We will set aside the trial court’s judgment terminating a parent-child

       relationship only if it is clearly erroneous. Id. A judgment is clearly erroneous

       if the findings do not support the trial court’s conclusions or the conclusions do

       not support the judgment. Id. If the evidence and inferences support the trial

       court’s decision, we must affirm. A.D.S. v. Ind. Dep’t of Child Servs., 987 N.E.2d
1150, 1156 (Ind. Ct. App. 2013), trans. denied.


[20]   In its May 26, 2016 order terminating Mother’s parental rights to Child, the

       juvenile court entered the following pertinent findings of fact, which we

       paraphrase as follows:

               8. Throughout the underlying CHINS proceeding, Mother
               was inconsistent and had no meaningful participation in
               services. Mother did not comply with either services or
               dispositional orders, and she has continued to test positive for
               illegal substances including methamphetamine, amphetamine,
               marijuana (THC), cocaine, hydrocodone, and ephedrine or
               some combination thereof. Although Mother had
               intermittent and inconsistent supervised visitation with Child,
               Mother had no meaningful or consistent visitation or
               interaction with Child from June 2015 through May 16, 2016.


               10. The Family Case Manager, Child’s therapist, Mother’s
               therapist, and the CASA believe it would be in the best
               interest of Child for the court to grant the Petition and to
               terminate the parent-child relationship. This is due to
               Mother’s inconsistency and lack of participation in any
               services or efforts toward reunification with Child, her
               inconsistency in visitation services, the detrimental and
               harmful impacts to Child from contact and interaction with

       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 14 of 22
               Mother, and Mother’s ongoing substance use. Adoption is a
               satisfactory plan for permanency for Child.


       Appellant’s App. at 24-25.


[21]   The juvenile court terminated Mother’s parental rights, concluding: (1) Child

       had been removed from the care and custody of Mother and under the terms of

       a dispositional decree for more than six months; (2) there is a reasonable

       probability that the continuation of the parent-child relationship between

       Mother and Child poses a threat to the well-being of Child; (3) there is a

       reasonable probability that the conditions that resulted in Child’s removal from

       and continued placement outside the care and custody of Mother will not be

       remedied; (4) termination of Mother’s parental rights is in the best interests of

       Child; and (5) DCS’s plan for the care and treatment of Child, that being

       adoption, is satisfactory. Id. at 26.


[22]   Mother challenges none of the juvenile court’s findings. As a result, Mother

       has waived any argument relating to whether these unchallenged findings are

       clearly erroneous. See McMaster v. McMaster, 681 N.E.2d 744, 747 (Ind. Ct.

       App. 1997) (unchallenged trial court findings were accepted as true). Mother

       also does not dispute that DCS presented sufficient evidence to support the

       following elements: (1) Child has been removed from parent for at least six

       months under a dispositional decree pursuant to Indiana Code section 31-35-2-

       4(b)(2)(A)(i); and (2) there is a satisfactory plan for the care and treatment of

       Child, i.e., adoption, under Indiana Code section 31-35-2-4(b)(2)(D). Instead,

       Mother argues that DCS failed to prove by clear and convincing evidence that
       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 15 of 22
       conditions that resulted in the removal of Child will not be remedied, that the

       continuation of the parent-child relationship with Mother poses a threat to

       Child, and that termination of Mother’s parental rights is in Child’s best

       interest.


                                         Remediation of Conditions

[23]   Mother first argues that DCS did not meet its burden of proving two of the

       elements under Indiana Code section 31-35-2-4(b)(2)(B). It is well-settled that

       because Indiana Code section 31-5-2-4(b)(2)(B) is written in the disjunctive, the

       juvenile court need find only one of the following: (1) the conditions resulting in

       removal from or continued placement outside the parent’s home will not be

       remedied; (2) the continuation of the parent-child relationship poses a threat to

       the child; or (3) the child has been adjudicated CHINS on two separate

       occasions. See In re C.C., 788 N.E.2d 847, 854 (Ind. Ct. App. 2003), trans.

       denied. Therefore, where the juvenile court determines one of the above-

       mentioned factors has been proven, and there is sufficient evidence in the

       record supporting the juvenile court’s determination, it is not necessary for DCS

       to prove, or for the juvenile court to find, any of the other factors listed in

       Indiana Code section 31-5-2-4(b)(2)(B). In re S.P.H., 806 N.E.2d 874, 882 (Ind.

       Ct. App. 2004). Accordingly, we focus only on the element of whether the

       conditions that led to removal and placement outside Mother’s care will not be

       remedied.


[24]   In determining whether the conditions that resulted in Child’s removal from or

       continued placement outside Mother’s home will not be remedied, we engage
       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 16 of 22
       in a two-step analysis. In re E.M., 4 N.E.3d 636, 642-43 (Ind. 2014). First, we

       identify the conditions that led to removal or continued placement of Child

       outside Mother’s care, and second, we determine whether there is a reasonable

       probability that those conditions will not be remedied. Id. at 643. “In the

       second step, the trial court must judge a parent’s fitness as of the time of the

       termination proceeding, taking into consideration evidence of changed

       conditions,” that is, balance a parent’s recent improvements against “habitual

       pattern[s] of conduct to determine whether there is a substantial probability of

       future neglect or deprivation.” Id. “We entrust that delicate balance to the trial

       court, which has discretion to weigh a parent’s prior history more heavily than

       efforts made only shortly before termination.” Id. “Requiring trial courts to

       give due regard to changed conditions does not preclude them from finding that

       parents’ past behavior is the best predictor of their future behavior.” Id.


[25]   The conditions resulting in Child’s removal from or continued placement

       outside Mother’s home included Mother’s lack of stable housing, her drug use,

       and her inability to care for Child. From January 2014 through May 2016,

       Mother “moved around from place to place,” living in various homes, with

       friends, and occasionally at a local motel. Id. at 110-11. During that same time

       frame, Child was never returned to Mother’s care, but lived in four separate

       foster homes and one treatment facility. Child had a “broken relationship”

       with Mother, which manifested itself in aggressive behavior. Id. at 17-18.

       Child was transferred from one place to another due to her physical and verbal

       aggression and her inability to get along with the foster parents or other children


       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 17 of 22
in the home. Child suffered from post-traumatic stress disorder due to violent

events that occurred while she was in Mother’s care. Tr. at 25. Mother’s initial

visitation with Child was in Mother’s home, but that changed because Mother

did not have consistent or stable housing. Further, Child’s visits in Mother’s

home were interrupted by intoxicated neighbors and persons unauthorized to be

in the home; Mother claimed she could not keep people away. Id. at 65. Visits

with Mother made Child more susceptible to emotional triggers. Id. at 21, 116-

17. Initially, Child was shy and would not speak for herself, she had low self-

esteem, and her aggressive behavior got her into trouble both at home and at

school. Drug use was one of the reasons that Mother was unable to care for

Child. However, Mother did not change her behavior. Of the twenty-five

random drug screen that Mother participated in, Mother tested positive for

illegal drugs in nineteen of them. Id. at 73. Mother’s most recent positive drug

screen was April 8, 2016, one month before the final fact-finding hearing. Id. at

126. In January 2016, one month before the first fact-finding hearing, Mother

was involved in another CHINS pertaining to her older child, C. The

allegations, later substantiated, were that Mother and C. were homeless,

Mother was abusing drugs, Mother broke C.’s hand during a fight, and, while

in a “kinship placement,” C. was seriously burned while making

methamphetamine. Id. at 124, 127. Royer testified that Mother had made

limited positive progress during the CHINS and termination proceedings. Id. at

114.




Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 18 of 22
[26]   Mother argues that termination of her parental rights is not appropriate because

       she “has demonstrated that she is not unwilling to cooperate with [DCS].”

       Appellant’s Br. at 15. Mother’s cooperation, however, is not the question.

       Instead, this court must determine where the conditions that resulted in Child’s

       removal from or continued placement outside Mother’s care will not be

       remedied. The juvenile court determined that these conditions will not be

       remedied. From the evidence before us, it was reasonable for the juvenile court

       to reach that conclusion. Having found that conditions will not be remedied,

       we need not reach Mother’s claim that the continuation of the parent-child

       relationship poses a threat to Child. See In re S.P.H., 806 N.E.2d at 882

       (unnecessary to prove continuation of parental relationship poses threat where

       evidence is sufficient that conditions will not be remedied).


                                            Best Interests of Child

[27]   Mother next challenges the juvenile court’s finding that termination of her

       parental rights is in Child’s best interests. Citing to Rowlett v. Vanderburgh

       County Office of Family & Children, 841 N.E.2d 615, 623 (Ind. Ct. App. 2006),

       trans. denied, Mother argues that stability and permanency cannot be the sole

       basis for the termination. Appellant’s Br. at 16. We agree. As our court recently

       reiterated, “a need for permanency, alone, is not a sufficient basis for

       terminating parental rights.” In re A.S., 17 N.E.3d 994, 1006 (Ind. Ct. App.

       2014), trans. denied. Here, however, stability and permanency are far from being

       the sole reasons that the juvenile court terminated Mother’s parental rights.



       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 19 of 22
[28]   In determining what is in the best interests of a child, the trial court must look

       beyond the factors identified by DCS to the totality of the evidence. A.D.S., 987
N.E.2d at 1158. In so doing, the court must subordinate the interests of the

       parents to those of the child. Id. The court need not wait until the child is

       irreversibly harmed before terminating the parent-child relationship. Id.

       “Moreover, we have previously held that the recommendation by both the case

       manager and child advocate to terminate parental rights, in addition to

       evidence that the conditions resulting in removal will not be remedied, is

       sufficient to show by clear and convincing evidence that termination is in the

       child’s best interests.” Id. at 1158-59.


[29]   Here, DCS proved that there is a reasonable probability that the circumstances

       leading to Child’s removal from or continued placement outside Mother’s care

       will not be remedied. In its order terminating Mother’s parental rights, the

       juvenile court cited to Mother’s lack of participation in reunification services,

       her inconsistency in visiting Child, her noncompliance with services, the

       harmful impact that visits with Mother had on Child, and Mother’s ongoing use

       of illegal drugs. Appellant’s App. at 25. While these factors, alone, could be

       sufficient to support the termination of Mother’s parental rights, the evidence

       also reveals that Mother made only limited progress toward positive change,

       she did not have a stable home, she was financially unstable, and Child, who at

       the time of the hearing was almost twelve years old, asked that visits with

       Mother be stopped. Tr. at 113-14, 116. Moreover, at the time of the fact-

       finding hearing, Mother was unable to parent Child’s older sister, C.


       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 20 of 22
[30]   Gaddis reported that Child has a broken relationship with Mother and is

       suffering from post-traumatic stress disorder as a result of time spent with

       Mother. Id. at 16-18. FCM Scott and Strange testified that Child had been

       living in her current placement for three months, and she was doing extremely

       well. Id. at 49, 131. Child is friendly, respectful, easy to get along with, and is

       well mannered in public. Id. at 131. Child does well in school and plays

       softball two times a week. Id. at 132. Child is included in family trips and loves

       the Strange family, they love her, and she hopes they can adopt her. Id. at 132,

       138, 139. Therapist Baumgartner testified that Child is doing well in her foster

       home and gets the support that she will need as she continues in therapy to

       delve deeper into her memories. Id. at 95-98. The CASA testified that Child is

       a “very different person” in her current home; she is outgoing, talkative, and

       cheerful. Id. at 142. Further, Gaddis, Baumgartner, Royer, and the CASA all

       testified that it would be in Child’s best interests for Mother’s parental rights to

       be terminated. Id. at 32, 102, 119-20, 142. The trial court did not err in its

       determination that termination of Mother’s parental rights is in Child’s best

       interests.


[31]   We will reverse a termination of parental rights only upon a showing of “clear

       error” – that which leaves us with a definite and firm conviction that a mistake

       has been made. In re A.N.J., 690 N.E.2d 716, 722 (Ind. Ct. App. 1997). Based

       on the record before us, we cannot say that the juvenile court’s termination of

       Mother’s parental rights to Child was clearly erroneous. We, therefore, affirm

       the juvenile court’s judgment.

       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 21 of 22
[32]   Affirmed.


[33]   Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 48A02-1606-JT-1496 |February 21, 2017   Page 22 of 22